UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7104



CORY LEE MCNEILL,

                                              Petitioner - Appellant,

          versus


GEORGE KENWORTHY,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C Dever III,
District Judge. (5:06-hc-02177-D)


Submitted:   December 19, 2007             Decided:   January 22, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cory Lee McNeill, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cory Lee McNeill, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).        An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional      claims     is   debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that McNeill has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented      in   the

materials     before   the    court   and     argument    would    not    aid   the

decisional process.

                                                                         DISMISSED




                                      - 2 -